Citation Nr: 1822685	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.  

2. Entitlement to a disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.  The Board notes that in his January 2012 Notice of Disagreement (NOD), the Veteran requested an RO hearing, which was never scheduled.  However, the purpose of an appeal to the Board, and thus the purpose of a Board hearing, is to facilitate de novo review of the claim and to allow the Board to correct RO errors.  Bowen v. Shinseki, 25 Vet. App. 250 (2012).  Therefore, there is no due process violation in the failure to provide a hearing before the RO because the Veteran had the opportunity to have a subsequent hearing before the Board.  Id.

The Board acknowledges that in March 2018, the Veteran submitted a Rapid Appeals Modernization Program (RAMP) opt-in election form regarding the issues appealed in the October 2015 notice of disagreement (NOD).  The October 2015 NOD appealed a March 2015 rating decision, which included denials of increased rating claims for his service-connected right and left knee conditions.  Those increased rating claims - which he raised in a December 2014 Report of General Information while he was awaiting his Board hearing in the present appeal - were duplicative of the increased rating claims that already were on appeal at that time.  See June 2012 NOD; see also February 2014 VA Form 9.  In March 2018, when the Veteran submitted the RAMP opt-in election form, the increased rating claims presently on appeal already had been activated at the Board and therefore, they were no longer eligible for the RAMP program.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA has not satisfied the duty to assist in the development of the claims on appeal.  Therefore, a remand is necessary for further development.  

First, during the 2017 Board hearing, the Veteran identified outstanding, relevant private treatment records.  Moreover, a September 2017 VA knee examination report references July 2017 private treatment records that the Veteran brought to the examination, but are not currently of record.  The 2017 VA examiner's summary of the July 2017 private treatment records indicates that the private provider diagnosed right and left knee meniscal tears and made other pertinent findings.  After obtaining the necessary releases, the RO should attempt to obtain these outstanding private treatment records.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records are likely to be relevant to his appeal.  

Second, the 2017 VA knee examination considered the July 2017 private treatment records, including the meniscal tear diagnosis.  However, the VA examiner did not address whether the Veteran's recently diagnosed right and left knee meniscal tears were related to his service-connected knee conditions.  Therefore, after obtaining the outstanding private treatment records, the RO should schedule a VA addendum medical opinion to address these issues.  


Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary releases from the Veteran, the RO should request all medical records from the following identified private providers: 

a. Joint Implant Surgeons of Florida (see September 2017 VA examination report summarizing July 2017 private treatment records showing diagnosis of bilateral knee medial meniscus tears, which Veteran brought to examination);
b. Joint Pain Specialists in Fort Myers, Florida (see 2017 Board hrg. tr.);
c. Dr. Edward Humbert, orthopedic surgeon (see March 2014 Advanced Pain Management private treatment records referencing referral to Dr. Humbert for left knee evaluation);
d. Advanced Pain Management and Spine Specialists in Fort Myers, Florida, including treatment by Dr. Michael E. Frey (specifically all outstanding knee treatment records, if any, from 2015 to the present);
e. All other private or non-VA medical providers who treated the Veteran's service-connected right and left knee conditions from November 2010 to the present that he may identify in the appropriate releases.

If additional, relevant care is referenced in these records, then the RO should attempt to obtain records of that care as well.

All such requests and any negative responses must be associated with the file.  If any such records are unavailable, then the RO should notify the Veteran and his representative and give them the opportunity to submit the records.

2. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OUTSTANDING PRIVATE TREATMENT RECORDS, TO THE EXTENT POSSIBLE, HAVE BEEN OBTAINED.

3. Return the Veteran's claims file to the September 2017 VA knee examiner (or to another qualified VA examiner if that person is no longer available) for an addendum medical opinion.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with full supporting rationales:

a. Is it at least as likely as not that the Veteran's right knee meniscal tear diagnosed in July 2017 by a private provider is related to or a symptom of his service-connected right knee patellofemoral syndrome?  See September 2017 VA examination report (summarizing July 2017 private treatment record showing meniscal tear diagnosis).

b. Is it at least as likely as not that the Veteran's left knee meniscal tear diagnosed in July 2017 by a private provider is related to or a symptom of his service-connected left knee patellofemoral syndrome?  See September 2017 VA examination report (summarizing July 2017 private treatment record showing meniscal tear diagnosis).

If the VA examiner finds that he or she cannot provide the requested medical opinions without another VA examination, then the RO must schedule one.

If any opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

4. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

